NOTICE OF ALLOWANCE

This Office action is a reply to the amendment filed on 12/14/2021. Claims 16-35 are pending. Claims 1-15 have been cancelled. No claims have been withdrawn or added.

Claims 16-35 are allowed.
Claims 1-15 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 12/14/2021, in light of the claim amendments filed on 12/14/2021 are persuasive. In particular, applicant’s argument is persuasive that Campbell et al. (US 20100162644) (‘Campbell’) does not teach the configuration and arrangement of the corner key for a sill assembly including a port defining a first passage allowing water to flow from a second chamber to a first chamber, a chimney vent having first and second openings, and a channel comprising one or more walls as claimed in claim 1, the configuration and arrangement of the assembly for a door or window frame including the sill and the corner key including a port, a chimney and a channel as claimed in claim 25, and the configuration and arrangement of the corner key for a sill assembly including a 
port formed into and along a first face of the corner key, the first face is configured to face and couple to a sill with the port fluidly connecting a first chamber of the sill and a second chamber of the sill, wherein the port defines a first passage allowing water to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635